United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                        October 18, 2002

                                              Before

                              Hon. RICHARD A. POSNER, Circuit Judge

                              Hon. MICHAEL S. KANNE, Circuit Judge

                              Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 00-4276


Promatek Industries, Limited.,                         Appeal from the United States District
                        Plaintiff-Appellee,            Court for the Northern District
                                                       of Illinois, Eastern Division.
       v.
                                                       No. 00 C 4999
Equitrac Corporation,
                     Defendant-Appellant.              Milton I. Shadur,
                                                       Judge.




                                           ORDER

         The slip opinion issued in the above-entitled cause on August 13, 2002 is hereby amended
as follows:
         On page 9, the second-to-last sentence of the first paragraph (beginning “It is Equitrac’s
use of the term...”) should be removed and replaced with the following: “The problem here is not
that Equitrac, which repairs Promatek products, used Promatek’s trademark in its metatag, but
that it used that trademark in a way calculated to deceive consumers into thinking that Equitrac
was Promatek. Id.”
         Immediately following the sentence to be inserted above, the following footnote should be
inserted: “It is not the case that trademarks can never appear in metatags, but that they may only
do so where a legitimate use of the trademark is being made.”